COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Eduardo Vargas Balanzar v. The State of Texas

Appellate case number:    01-19-00168-CR

Trial court case number: 81706-CR (Counts I, II, and III)

Trial court:              239th District Court of Brazoria County

Date motion filed:        November 6, 2020

Party filing motion:      Appellant


       The en banc court has unanimously voted to deny appellant’s motion for en banc
reconsideration. It is ordered that the motion is denied.


Judge’s signature: ___/s/ Julie Countiss_________
                   Acting for the En Banc Court

* En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, Countiss, and Adams.

Date: December 22, 2020